Broyles, C. J.
“Where one is sentenced for'a violation of a criminal statute,' and, under the provisions of the act of the General Assembly approved August 16, 1913 (Ga. L. 1913, p. 112; Park’s Penal Code, § 1081 (a), (h), (e), (d)), on certain conditions named in the order, is allowed to serve the sentence ‘outside the confines of the chain-gang, jail, or other place of detention,’ and, while serving the sentence, violates the terms of his parole, and the court, upon the defendant being brought before it and after due examination, revokes its leave to the defendant to serve his term outside the chain-gang or other place of detention, this is not such a final judgment as is subject to review on a bill of exceptions.” Antonopoulas v. State, 26 Ga. App. 787 (107 S. E. 359). Under that ruling the case sub judiee can not be entertained by this court.

Writ of error dismissed.


Lulce, J., concurs. Bloodworth, J., absent on account of illness.